Case 1:19-cv-06791-RPK-ST Document 54 Filed 04/07/21 Page 1 of 1 PageID #: 240

                                   CIVIL MINUTE ENTRY



    BEFORE:               Magistrate Judge Steven L. Tiscione

                          April 1, 2021
    DATE:

                          3:00
    TIME:

    DOCKET                CV-19-6791 (RPK)
    NUMBER(S):
    NAME OF              Star Auto Sales of Queens LLC v Iskander, et al.,
    CASE(S):

    FOR                   Felsen, Koufakis
    PLAINTIFF(S):
    FOR                   Greben
    DEFENDANT(S):

    NEXT           Telephone Conference - June 4, 2021 at 12:00 p.m.
    CONFERENCE(S):

    FTR/COURT     AT&T (3:00 - 3:22)
    REPORTER:
    RULINGS FROM Telephone Conference                    :
   Parties are working to complete discovery but need additional time to process requests to
   third parties for documents and complete outstanding depositions. The Court will have a
   further telephone conference on June 4, 2021 at 12:00 p.m. The parties shall connect to the
   conference through dial-in number 888-557-8511 with access code 3152145.

   THE PARTIES ARE REMINDED that audio or video recording of proceedings by any
   party other than the Court, is strictly prohibited by Local Civil Rule 1.8. Violation of this
   rule may result in sanctions, including removal of court issued media credentials, restricted
   entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
   appropriate by the Court.
